DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 06/30/2022, are acknowledged.

Response to Arguments
Applicant’s remarks regarding claim rejections under 35 USC 112(a) and 112(b), have been fully considered, and are persuasive. Therefore, examiner has withdrawn claim rejections under 35 USC 112(a) and 112(b), in view of the amendments. However, new grounds of rejection are presented in view of the amendments.
Applicant’s remarks regarding claim rejections under 35 USC 103, have been fully considered, however, are not persuasive. 
Applicant argues on p. 8-11, that the antenna as taught by Jiang would not be suitable for operating in a confined space such as a patient tunnel of an imaging system for the purpose of detecting displacement of an internal organ. Applicant further argues that the antennas of Jiang face away from the patient’s body, and therefore, would result in undesirable noise in a reflected radar signal and degradation of the SNR. However, as stated in MPEP 2145, If a prima facie case of obviousness has been established, the burden shifts to the applicant to provide arguments and/or evidence to rebut the prima facie case. Applicant has provided arguments, however, has not provided evidence as a rebuttal to support their arguments that the antennas of Jiang would not be suitable for combination with the primary reference of Pfanner and/or the reduction of reflections of electromagnetic radiation from organs within a patient tunnel. Applicant’s arguments cannot take the place of factually supported objective evidence (See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901. A showing of unexpected results must be based on evidence, not argument or speculation.
If applicant wishes to present evidence as support for the arguments discussed above, MPEP 2145 states “Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984)”.
Therefore, for the reasons stated above, examiner respectfully disagrees and maintains the rejection of claims under 35 USC 103.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Each of independent claims 1 and 8 set forth “antennas having sufficiently low gain to reduce a volume of the patient’s body that is irradiated”. The phrase “sufficiently low” is relative and renders the claim indefinite. The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the gain is claimed as being sufficiently low so as to reduce the irradiated volume, there is no standard provided as to what the volume is reduced relative to. For these reasons, antennas which would be judged to have the attributes claimed and those which would not are unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfanner et al.: Monitoring internal organ motion with continuous wave radar in CT, Medical Physics, September 2013, vol.40, no. 9, pgs. 1-16, in view of Jiang et al.: Design and Experimental Investigation of a Compact Circularly Polarized Integrated Filtering Antenna for Wearable Biotelemetric Devices, IEEE Transactions on Biomedical Circuits and Systems vol. 10 no. 2, 2016 April, pg. 328-338), in view of Allmendinger et al. (US 20150002331), in view of Townsend (Townsend, David W., et al. "PET/CT today and tomorrow." Journal of Nuclear Medicine 45.1 suppl (2004): 4S-14S).

Regarding claim 1, Pfanner et al. teaches (Fig. 1) a compact radar system for detecting displacement of an internal organ of a patient in computed tomography (CT) imaging system, comprising:
at least one transmitting patch antenna and at least one receiving patch antenna (Fig. 4 and 11; 3 transmit antennas, Tx1, Tx2, and Tx3; one receive antenna, Rx) located underneath the patient (Fig. 9; “The test persons lie in the supine position on the table, directly above the antennas” (pg. 9, right column, para. 1, lines 2-4, 3.C. Test person measurements), wherein the receiving antenna is located a predetermined distance from a patient reference location to enable detection of asymmetric displacement of the internal organ (“The test persons were positioned by measuring the distance of the radar antennas to the upper end of the head” (pg. 9, right column, para. 1, lines 10-11, 3.C. Test person measurements)) (The upper end of the head corresponds to the patient reference location); and 
an oscillator that generates a signal and a power amplifier that amplifies the signal to form a radar energizing system (Fig. 1, two channel continuous wave radar: oscillator labeled LO, amplifier labeled PA; p. 2, Materials and Methods, “The operating frequency of 869.350 MHz is generated in a ZX95-900+ (Mini-Circuits, Brooklyn, NY) oscillator (LO). After the amplification with a ZQL-900LNW (Mini-Circuits, Brooklyn, NY) power amplifier (PA), the signal is emitted from the transmitting antenna (TX).") that energizes the transmitting antenna and irradiates a volume of the patient that includes the internal organ (Fig. 11; location of the six measurement positions relative to the sternum) and the receiving antenna (Fig. 11, Rx antenna) detects the asymmetric displacement of the internal organ to enable determination of inhalation and exhalation by the patient (Fig. 19; respiratory motion i.e. inhalation and exhalation of the patient). Detection of the asymmetric displacement of the internal organ is enabled by calculating the phase shift (ϕ(t)=2π (d(t))/λ) using the distance from the transmit antenna to the reflection point and back to the receive antenna (pg. 7, right column, para. 1, lines 14-21, 2.D. Empirical simulation model) which changes due to respiration. Further, the diaphragm is an asymmetric organ (right portion larger than the left), making any motion of the diaphragm an asymmetric movement.
However, Pfanner et al. fails to teach the at least one of the transmitting or receiving antennas is a circular polarized antenna to form compact circular polarized transmitting and receiving patch antennas to enable positioning of the circular polarized antennas to optimize transmission or reception of a signal and increase a signal to noise ratio and transmitting and receiving patch antennas.
In the same field of compact and discrete radar systems, Jiang et al. teaches (Fig. 1-3) the at least one of the transmitting or receiving antennas is a circular polarized antenna to form compact circular polarized transmitting and receiving patch antennas to enable positioning of the circular polarized antennas to optimize transmission or reception of a signal and increase a signal to noise ratio and transmitting and receiving patch antennas (“A compact circularly polarized (CP) integrated filtering antenna is reported for wearable biotelemetric devices in the 2.4 GHz ISM band. The design is based on a mutual synthesis of a CP patch antenna connected to a bandpass filter composed of coupled stripline open-loop resonators, which provides an integrated low-profile radiating and filtering module with a compact form factor of 0.44λ0 x 0.44λ0 x 0.44λ0.” (pg. 328, Abstract, lines 1-7), “Circularly polarized (CP) antennas, on the other hand, tend to be more favorable for wearable applications due to their improved signal robustness to human body movement and multipath interference.” (pg. 329, left column, lines 10-13)). Also, note that the limitations “wherein each antenna is located in or on a mat” and “enable positioning of the circular polarized antennas close to each other” is taught by Jiang et al. by making the antennas compact in size. The “mat” itself is not part of the claimed radar system and therefore the limitation of the antenna’s size being specifically to enable location of each antenna “in a mat” is directed to an intended use of the claimed system.  Since compact size of the antenna makes it capable of being located “in a mat”, the combined references meet the limitation.  
It would be obvious to one skilled in the art before the effective filing date to modify the system of Pfanner et al. by including at least one of the transmitting or receiving antennas as a circular polarized antenna to form compact circular polarized transmitting and receiving patch antennas to enable positioning of the circular polarized antennas close to each other to optimize transmission or reception of a signal and increase[s] a signal to noise ratio, as taught by Jiang et al., in order to provide improved signal robustness to human movement and multipath interference (pg. 329, left column, lines 10-13).
Furthermore, reducing reflections of electromagnetic radiation from organs not related to detecting patient respiration from reflections of electromagnetic radiation from a wall of a patient tunnel (p. 3-4, “To test the influence of the antennas onto the CT image quality, the antennas were scanned using a clinical dual source spiral cone-beam CT system (Somatom Definition Flash, Siemens Healthcare, Forchheim, Germany). A thorax phantom was placed directly above the antennas”)
However, Pfanner et al. in view of Jiang et al. fails to teach each antenna has a dielectric constant selected to form transmitting and receiving patch antennas.
In the same field of monitoring physiological activities using a radar system, Allmendinger et al. teaches (Fig. 4) each antenna has a dielectric constant selected to form transmitting and receiving patch antennas (“This carrier layer 26 typically includes a porous plastic and in the example shown here is embodied to be considerably thicker than the active layer 25. The thickness and the dielectric constant of the carrier layer significantly determine the properties of the antenna. In principle, a greater thickness and/or a greater dielectric constant increases the bandwidth of the antenna” (Para. [0058])).
It would be obvious to one skilled in the art before the effective filing date to modify Pfanner et al. in view of Jiang et al., by using antennas with a relatively high dielectric constant to provide compact low gain antennas, as taught by Allmendinger et al., because the higher dielectric constant increases the bandwidth of the antenna (Para. [0058]), and thereby, reducing undesirable reflection from electromagnetic radiation. 
However, Pfanner fails to teach each patient having a tunnel. 
In the field of computed tomography (CT) and positron emission tomography (PET) imaging, Townsend teaches each patient having a tunnel (Beyond the Prototype, Para 1, “The overall length is 158 cm, although with front and rear contouring, the effective tunnel length is only 110 cm. The axial separation of the centers of the CT and PET fields of view is about 80 cm. Also of interest is the new patient handling system, or couch, that eliminates a relative vertical deflection of the pallet as it moves through the tunnel.”)

    PNG
    media_image1.png
    311
    697
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    421
    665
    media_image2.png
    Greyscale

Wherein a patient tunnel is shown above in Fig. 2 for both CT and PET scans, and wherein current commercial scanners comprising tunnels are shown in Fig. 3. 
It would be obvious to one skilled in the art before the effective filing date to modify Pfanner with each patient having a tunnel when performing either CT or PET scans as taught by Townsend. 
	The motivation being (Beyond the prototype, p. 7S, para 1, “The patient port
diameter is 70 cm throughout the length of the tunnel, an important feature when scanning patients for radiation therapy. The larger port diameter allows patients to be positioned exactly as they would be for radiation treatment, particularly if high-precision lasers are installed in the PET/CT room.”) as taught by Townsend. 

With respect to claim 2, Pfanner et al. teaches (Fig. 3) that the internal organ is a thoracic diaphragm (“…measure the respiratory motion outside of the body by evaluating thorax or abdomen displacement caused by breathing” (pg. 2, left column, para. 3, lines 5-7, Introduction)) and the asymmetric displacement occur at a tip of the thoracic diaphragm (“Before the radar measurement was started, the distance between the upper end of the head and the bottom end of the sternum was measured” (pg. 9, right column, para. 1, lines 5-7, 3.C. Test person measurements)). Fig. 3 shows the thorax phantom lying above the antennas. The thoracic diaphragm is located inside of the thorax and the bottom end of the sternum is synonymous with the tip end of the diaphragm. Detection of the asymmetric displacement of the thoracic diaphragm is enabled by calculating the phase shift (ϕ(t)=2π (d(t))/λ) using the distance from the transmit antenna to the reflection point and back to the receive antenna (pg. 7, right column, para. 1, lines 14-21, 2.D. Empirical simulation model) which changes due to respiration. Further, the diaphragm is an asymmetric organ (right portion larger than the left), making any motion of the diaphragm an asymmetric movement.

With respect to claim 3, Pfanner et al. teaches the predetermined distance is determined statistically based on measurements of a distance between the patient reference location and a tip of a thoracic diaphragm (“Before the radar measurement was started, the distance between the upper end of the head and the bottom end of the sternum was measured. The radar measurement was executed for six different positions of the radar antennas along the spine of the test persons. The test persons were positioned by measuring the distance of the radar antennas to the upper end of the head” (pg. 9, right column, para. 1, lines 5-11, 3.C. Test person measurements)) in a plurality of patients (“The radar system was tested on ten test persons (pg. 12, left column, para. 2, lines 1-2, 4.C. Test person measurements)).

With respect to claim 8, Pfanner et al. teaches (Fig. 1) a compact radar system for detecting displacement of an internal organ of a patient in a computed tomography (CT) imaging system, comprising:
at least one transmitting patch antenna and at least one receiving patch antenna (Fig. 4 and 11; 3 transmit antennas, Tx1, Tx2, and Tx3; one receive antenna, Rx) located underneath the patient (Fig. 9; “The test persons lie in the supine position on the table, directly above the antennas” (pg. 9, right column, para. 1, lines 2-4, 3.C. Test person measurements), wherein the receiving antenna is located a predetermined distance from a patient reference location to enable detection of asymmetric displacement of the internal organ (“The test persons were positioned by measuring the distance of the radar antennas to the upper end of the head” (pg. 9, right column, para. 1, lines 10-11, 3.C. Test person measurements)) (The upper end of the head corresponds to the patient reference location); and 
an oscillator that generates a signal and a power amplifier that amplifies the signal to form a radar energizing system (Fig. 1, two channel continuous wave radar: oscillator labeled LO, amplifier labeled PA; p. 2, Materials and Methods, “The operating frequency of 869.350 MHz is generated in a ZX95-900+ (Mini-Circuits, Brooklyn, NY) oscillator (LO). After the amplification with a ZQL-900LNW (Mini-Circuits, Brooklyn, NY) power amplifier (PA), the signal is emitted from the transmitting antenna (TX).") that energizes the transmitting antenna and irradiates a volume of the patient that includes the internal organ (Fig. 11; location of the six measurement positions relative to the sternum) and the receiving antenna (Fig. 11, Rx antenna) detects the asymmetric displacement of the internal organ to enable determination of inhalation and exhalation by the patient (Fig. 19; respiratory motion i.e. inhalation and exhalation of the patient). Detection of the asymmetric displacement of the internal organ is enabled by calculating the phase shift (ϕ(t)=2π (d(t))/λ) using the distance from the transmit antenna to the reflection point and back to the receive antenna (pg. 7, right column, para. 1, lines 14-21, 2.D. Empirical simulation model) which changes due to respiration. Further, the diaphragm is an asymmetric organ (right portion larger than the left), making any motion of the diaphragm an asymmetric movement.
However, Pfanner et al. fails to teach the at least one of the transmitting or receiving antennas is a circular polarized antenna to form compact circular polarized transmitting and receiving patch antennas to enable positioning of the circular polarized antennas to optimize transmission or reception of a signal and increase a signal to noise ratio and transmitting and receiving patch antennas.
In the same field of compact and discrete radar systems, Jiang et al. teaches (Fig. 1-3) the at least one of the transmitting or receiving antennas is a circular polarized antenna to form compact circular polarized transmitting and receiving patch antennas to enable positioning of the circular polarized antennas to optimize transmission or reception of a signal and increase a signal to noise ratio and transmitting and receiving patch antennas (“A compact circularly polarized (CP) integrated filtering antenna is reported for wearable biotelemetric devices in the 2.4 GHz ISM band. The design is based on a mutual synthesis of a CP patch antenna connected to a bandpass filter composed of coupled stripline open-loop resonators, which provides an integrated low-profile radiating and filtering module with a compact form factor of 0.44λ0 x 0.44λ0 x 0.44λ0.” (pg. 328, Abstract, lines 1-7), “Circularly polarized (CP) antennas, on the other hand, tend to be more favorable for wearable applications due to their improved signal robustness to human body movement and multipath interference.” (pg. 329, left column, lines 10-13)). Also, note that the limitations “wherein each antenna is located in or on a mat” and “enable positioning of the circular polarized antennas close to each other” is taught by Jiang et al. by making the antennas compact in size. The “mat” itself is not part of the claimed radar system and therefore the limitation of the antenna’s size being specifically to enable location of each antenna “in a mat” is directed to an intended use of the claimed system.  Since compact size of the antenna makes it capable of being located “in a mat”, the combined references meet the limitation.  
It would be obvious to one skilled in the art before the effective filing date to modify the system of Pfanner et al. by including at least one of the transmitting or receiving antennas as a circular polarized antenna to form compact circular polarized transmitting and receiving patch antennas to enable positioning of the circular polarized antennas close to each other to optimize transmission or reception of a signal and increase[s] a signal to noise ratio, as taught by Jiang et al., in order to provide improved signal robustness to human movement and multipath interference (pg. 329, left column, lines 10-13).
Furthermore, reducing reflections of electromagnetic radiation from organs not related to detecting patient respiration from reflections of electromagnetic radiation from a wall of a patient tunnel (p. 3-4, “To test the influence of the antennas onto the CT image quality, the antennas were scanned using a clinical dual source spiral cone-beam CT system (Somatom Definition Flash, Siemens Healthcare, Forchheim, Germany). A thorax phantom was placed directly above the antennas”)
However, Pfanner et al. in view of Jiang et al. fails to teach each antenna has a dielectric constant selected to form transmitting and receiving patch antennas.
In the same field of monitoring physiological activities using a radar system, Allmendinger et al. teaches (Fig. 4) each antenna has a dielectric constant selected to form transmitting and receiving patch antennas (“This carrier layer 26 typically includes a porous plastic and in the example shown here is embodied to be considerably thicker than the active layer 25. The thickness and the dielectric constant of the carrier layer significantly determine the properties of the antenna. In principle, a greater thickness and/or a greater dielectric constant increases the bandwidth of the antenna” (Para. [0058])).
It would be obvious to one skilled in the art before the effective filing date to modify Pfanner et al. in view of Jiang et al., by using antennas with a relatively high dielectric constant to provide compact low gain antennas, as taught by Allmendinger et al., because the higher dielectric constant increases the bandwidth of the antenna (Para. [0058]), and thereby, reducing undesirable reflection from electromagnetic radiation. 
However, Pfanner fails to teach each patient having a tunnel. 
In the field of computed tomography (CT) and positron emission tomography (PET) imaging, Townsend teaches each patient having a tunnel (Beyond the Prototype, Para 1, “The overall length is 158 cm, although with front and rear contouring, the effective tunnel length is only 110 cm. The axial separation of the centers of the CT and PET fields of view is about 80 cm. Also of interest is the new patient handling system, or couch, that eliminates a relative vertical deflection of the pallet as it moves through the tunnel.”)

    PNG
    media_image1.png
    311
    697
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    421
    665
    media_image2.png
    Greyscale

Wherein a patient tunnel is shown above in Fig. 2 for both CT and PET scans, and wherein current commercial scanners comprising tunnels are shown in Fig. 3. 
It would be obvious to one skilled in the art before the effective filing date to modify Pfanner with each patient having a tunnel when performing either CT or PET scans as taught by Townsend. 
	The motivation being (Beyond the prototype, p. 7S, para 1, “The patient port
diameter is 70 cm throughout the length of the tunnel, an important feature when scanning patients for radiation therapy. The larger port diameter allows patients to be positioned exactly as they would be for radiation treatment, particularly if high-precision lasers are installed in the PET/CT room.”) as taught by Townsend.

With respect to claim 9, Pfanner et al. teaches (Fig. 3) the internal organ is a thoracic diaphragm (“…measure the respiratory motion outside of the body by evaluating thorax or abdomen displacement caused by breathing” (pg. 2, left column, para. 3, lines 5-7, Introduction)) and the asymmetric displacement occur at a tip of the thoracic diaphragm (“Before the radar measurement was started, the distance between the upper end of the head and the bottom end of the sternum was measured” (pg. 9, right column, para. 1, lines 5-7, 3.C. Test person measurements)). Fig. 3 shows the thorax phantom lying above the antennas. The thoracic diaphragm is located inside of the thorax and the bottom end of the sternum is synonymous with the tip end of the diaphragm.

With respect to claim 10, Pfanner et al. teaches the predetermined distance is determined statistically based on measurements of a distance between the patient reference location and a tip of a thoracic diaphragm (“Before the radar measurement was started, the distance between the upper end of the head and the bottom end of the sternum was measured. The radar measurement was executed for six different positions of the radar antennas along the spine of the test persons. The test persons were positioned by measuring the distance of the radar antennas to the upper end of the head” (pg. 9, right column, para. 1, lines 5-11, 3.C. Test person measurements)) in a plurality of patients (“The radar system was tested on ten test persons (pg. 12, left column, para. 2, lines 1-2, 4.C. Test person measurements)).

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfanner et al.: Monitoring internal organ motion with continuous wave radar in CT, Medical Physics, September 2013, vol. 40, no. 9, pgs. 1-16, in view of Allmendinger et al. (US 20150002331) and Jiang et al.: Design and Experimental Investigation of a Compact Circularly Polarized Integrated Filtering Antenna for Wearable Biotelemetric Devices, IEEE Transactions on Biomedical Circuits and Systems vol. 10 no. 2, 2016 April, pg. 328-338, as applied to claims 1 and 8 above, and further in view of Roessler (US 20170150906).

With respect to claim 4, the modified system of Pfanner et al. teaches the method and device set forth above but fails to teach a cardiac signal is detected simultaneously with a respiration signal of the patient wherein the detected cardiac signal is used to optimize placement of the receiving antenna. The placement of the receiving antenna relative to the tip of the thoracic diaphragm is taught by Pfanner et al. in Fig. 11, showing the location of the six measurement positions relative to the bottom end of the sternum or the thoracic diaphragm. 
In the same field of monitoring physiological activities, Roessler teaches a cardiac signal is detected simultaneously with a respiration signal of the patient (“The system can also detect both physiological signals simultaneously and generate both a respiratory activity signal and a cardiac activity signal” (Para. [0020])), wherein the detected cardiac signal is used to optimize placement of the receiving antenna (“…it is possible that a position of the respiratory reference sensor within the various movement sensors is determined or the position of the cardiac reference sensor” (Para. [0026])).
It would be obvious to one skilled in the art before the effective filing date to modify the modified system of Pfanner et al. by enabling the system to detect a cardiac signal simultaneously with a respiration signal, wherein the detected cardiac signal is used to optimize placement of the receiving antenna, as taught by Roessler, in order to optimally position the radar sensors for all subjects and the radar sensors are dynamically assigned specifically according to that subject (Para. [0014], [0035]).

With respect to claim 11, modified Pfanner et al. teaches the method and device set forth above but fails to teach a cardiac signal is detected simultaneously with a respiration signal of the patient wherein the detected cardiac signal is used to optimize placement of the receiving antenna. The placement of the receiving antenna relative to the tip of the thoracic diaphragm is taught by Pfanner et al. in Fig. 11, showing the location of the six measurement positions relative to the bottom end of the sternum or the thoracic diaphragm. 
In the same field of monitoring physiological activities, Roessler teaches a cardiac signal is detected simultaneously with a respiration signal of the patient (“The system can also detect both physiological signals simultaneously and generate both a respiratory activity signal and a cardiac activity signal” (Para. [0020])), wherein the detected cardiac signal is used to optimize placement of the receiving antenna (“…it is possible that a position of the respiratory reference sensor within the various movement sensors is determined or the position of the cardiac reference sensor” (Para. [0026])).
It would be obvious to one skilled in the art before the effective filing date to modify the modified system of Pfanner et al. by enabling the system to detect a cardiac signal simultaneously with a respiration signal, wherein the detected cardiac signal is used to optimize placement of the receiving antenna, as taught by Roessler, in order to optimally position the radar sensors for all subjects and the radar sensors are dynamically assigned specifically according to that subject (Para. [0014], [0035]).

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfanner et al.: Monitoring internal organ motion with continuous wave radar in CT, Medical Physics, September 2013, vol.40, no. 9, pgs. 1-16, in view of Allmendinger et al. (US 20150002331) and Jiang et al.: Design and Experimental Investigation of a Compact Circularly Polarized Integrated Filtering Antenna for Wearable Biotelemetric Devices, IEEE Transactions on Biomedical Circuits and Systems vol. 10 no. 2, 2016 April, pg. 328-338, as applied to claims 1 and 8 above, and further in view of Berkow et al. (US 20150045633).

With respect to claim 5, modified Pfanner et al. teaches the method and device set forth above but fail to teach the patient reference location is an ear canal of the patient.
In the same field of monitoring physiological states, Berkow et al. teaches that the patient reference location is an ear canal of the patient, stating “the one or more sensors 105 may include a transmittance photo-optic sensor, a reflective photo-optic sensor, a pressure transducer, a tonometry device, a strain gauge, an ultrasound device, an electrical impedance measurement device, and a radar device… It may be understood that the one or more sensors 105 may be in physical contact with a surface of the patient or disposed within a natural cavity of the patient, such as the mouth, ear canal…” (Para. [0025]). The radar device sensor can be used to detect the distance or movement and more specifically distance from the thoracic diaphragm to the ear canal which corresponds to the present application.
It would be obvious to one skilled in the art before the effective filing date to modify the modified system of Pfanner et al. by using the ear canal of the patient as the reference location, as taught by Berkow et al., in order to use a natural cavity of the patient as a reference point for a sensor to gather more patient information (Para. [0024]-[0025]).

With respect to claim 12, the modified system of Pfanner et al. teaches the method and device set forth above but fail to teach the patient reference location is an ear canal of the patient.
In the same field of monitoring physiological states, Berkow et al. teaches that the patient reference location is an ear canal of the patient, stating “the one or more sensors 105 may include a transmittance photo-optic sensor, a reflective photo-optic sensor, a pressure transducer, a tonometry device, a strain gauge, an ultrasound device, an electrical impedance measurement device, and a radar device… It may be understood that the one or more sensors 105 may be in physical contact with a surface of the patient or disposed within a natural cavity of the patient, such as the mouth, ear canal…” (Para. [0025]). The radar device sensor can be used to detect the distance or movement and more specifically distance from the thoracic diaphragm to the ear canal which corresponds to the present application.
It would be obvious to one skilled in the art before the effective filing date to modify the modified system of Pfanner et al. by using the ear canal of the patient as the reference location, as taught by Berkow et al., in order to use a natural cavity of the patient as a reference point for a sensor to gather more patient information (Para. [0024]-[0025]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793 

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793